      Case 5:21-cv-00056-TKW-MAF Document 31 Filed 08/16/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF FLORIDA
                             PANAMA CITY DIVISION

BENJAMIN ELLIS FREEDLAND,

               Petitioner,

v.                                                         Case No. 5:21-cv-56-TKW-MAF

W.E. MACKELBURG, Warden,

               Respondent.
                                                    /

                                             ORDER

       This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 29) and Petitioner’s objections (Doc. 30). The Court

reviewed the issues raised in the objections de novo as required by 28 U.S.C.

§636(b)(1) and Fed. R. Civ. P. 72(b)(3), and based on that review, the Court agrees

with the magistrate judge’s determination that Petitioner’s habeas petition should be

denied. Indeed, even if the documents attached to the objections showed that

Petitioner exhausted his administrative remedies (and it is not clear that they do),1

his claim fails on the merits for the reasons explained by the magistrate judge in the

Report and Recommendation. See Doc. 29, at 10-15. Accordingly, it is


       1
           The documents appear to show that Petitioner filed multiple administrative remedies at
the institutional level concerning his placement in a residential re-entry center and that he appealed
at least one of them to the regional office level. It does not appear, however, that the administrative
remedy that he appealed to the central office was the same one that he appealed to the regional
level. Indeed, it appears that #1068053-F1 went from the institutional level directly to the central
office bypassing the regional office whereas #1049855-F1 went from the institutional level to the
regional office but not to the central office.
Case 5:21-cv-00056-TKW-MAF Document 31 Filed 08/16/21 Page 2 of 2




ORDERED that:

1.    The magistrate judge’s Report and Recommendation is adopted and

      incorporated by reference in this Order.

2.    The petition for writ of habeas corpus (Doc. 1) is DENIED.

3.    The Clerk shall enter judgment in accordance with this Order and close

      the case file.

DONE AND ORDERED this 16th day of August, 2021.

                          T. Kent Wetherell, II
                         T. KENT WETHERELL, II
                         UNITED STATES DISTRICT JUDGE




                                  2
